DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 December 2020 has been entered.
Drawings

The drawings were received on 22 December 2020.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Schoni (U.S. Publication No 2011/0102004, hereinafter Schoni) in view of Berndt (U.S. Publication No. 2010/0241370, hereinafter Berndt) and Sanz et al (U.S. Patent No. 3,768,526, hereinafter Sanz).
	With respect to Claim 1, Schoni discloses a method [see fig 3 unless otherwise noted] for executing a capacitive liquid level measurement of a liquid in a container, wherein the method comprises the following steps:  5providing the liquid [1] in a container [5], executing the capacitive liquid level measurement when executing an immersion movement [para 74] of a sensor into the liquid wherein the material of the container is non-conductive and the worktable is earthed.
	Schoni does not disclose that before or during execution of the immersion movement or the emerging movement a sensitivity adaptation of the capacitive liquid level measurement is made by means of a series of predefined discrete threshold values or by means of a predefined threshold value function and the discrete threshold values or the threshold value function have a dependence on the liquid volume of the liquid in the container and/or on the wetted surface area.
	Berndt discloses a relationship whereby the sensitivity of a capacitive liquid level measurement has a dependence on the liquid volume of liquid [4] in the container [5].  See fig 1 and para 57.  Also see fig 9 which sets up a direct relationship between volume and capacitive sensitivity.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Schoni such that, before execution of the immersion movement, the sensitivity is adapted based upon desired threshold values, correlating to desired accuracy levels, based upon liquid volume in the container for the benefit of reducing error caused by choosing the wrong sensitivity.  
	Schoni does not disclose the distance AB of the base of the container to the worktable for which the following applies: AB < 2mm.

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use a common container holder in Schoni in order to cheaply and efficiently test many containers at once.
Response to Arguments
Applicant's arguments filed 22 December 2020 have been fully considered but they are not persuasive.
	The claim amendments have overcome the previous 112 rejections.
	The applicant says they are unclear what “capacitive fluid volume detection sensitively levels” is intended to express.  The examiner changed the verbiage to more closely map to the claim language.  Berndt teaches that the sensitively of the capacitive liquid level measurement has a dependence upon liquid volume of the liquid in the container, as argued above.  
	The applicant argues that Berndt does not even disclose or deal with volume measurements of liquids in a container.  Berndt’s title is “method and apparatus for determining dispense volume”.  In figure 1, Berndt is measuring the volume of liquid 4 within container 5.  The additional non-relevant parts of Berndt that the applicant discusses are moot, because the examiner is not relying on them in the above rejection.  The only teaching of Berndt that is relied upon is that sensitivity of the capacitive liquid measurement has a dependence on the liquid volume of the liquid in the container.  One of ordinary skill in the art would be motivated to find and correct confounding factors in order to improve accuracy, including factoring in the well-known in the art connection between capacitive measurement sensitivity and liquid volumes being sensed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Publication No. 2010/0332158, para 24 shows another example of the well-known in the art connection between capacitive measurement sensitivity and liquid volumes being sensed.

	 

Allowable Subject Matter
Claims 2-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In claim 2, the limitation “providing a line connection between a classification module and a sensor which can be operated at different sensitives” in combination with the remaining claim limitations, is not anticipated nor obviated by the prior art.  While it would’ve been obvious to modify Schoni to have a sensitive adaptation, that is very different to modifying Schoni to operate at different sensitives.  Claims 3-19 depend from claim 2.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX T DEVITO whose telephone number is (571)270-7551.  The examiner can normally be reached on 10 am- 6 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ALEX T DEVITO/Examiner, Art Unit 2855                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855